OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The party opposing a motion to dismiss for failure to prosecute is obligated to make an evidentiary showing sufficiently demonstrating a "good and meritorious cause of action” (CPLR 3216 [e]; see, Kel Mgt. Corp. v Rogers & Wells, 64 NY2d 904, 905). In medical malpractice actions expert medical opinion evidence is required to demonstrate merit, except as to matters within the ordinary experience and knowledge of laypersons (Fiore v Galang, 64 NY2d 999). We agree with the Appellate Division that plaintiff failed to satisfy these requirements.
*943Chief Judge Wachtler and Judges Simons, Kaye, Titone, Hancock, Jr., and Bellacosa concur; Judge Smith taking no part.
Order affirmed, with costs, in a memorandum.